223 S.W.3d 188 (2007)
Gary CRONIN, Appellant,
v.
The GOEGGEL COMPANY, d/b/a Gateway Ambulance Service, Respondent.
No. ED 88099.
Missouri Court of Appeals, Eastern District, Division One.
May 22, 2007.
Matthew C. Casey, St. Louis, MO, for appellant.
Patrick M. Sanders, John T. Walsh, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Plaintiff Gary Cronin ("Cronin") appeals the trial court's judgment notwithstanding the verdict and directed verdict. Cronin *189 claims three points on appeal. First, Cronin claims that the trial court erred in granting the motion for judgment notwithstanding the verdict on the breach of contract claim because Cronin presented a submissible case to the jury. Second, Cronin claims that the trial court erred in granting the motion for directed verdict on the quantum meruit claim because the facts demonstrate that the terms of Cronin's employment were disputed. Third, Cronin claims that the trial court erred in excluding the testimony of the plaintiff regarding the reasonable value of his services because Cronin was an expert on the subject.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).